EXHIBIT 10.25

IMPERVA, INC. 2012 SENIOR MANAGEMENT BONUS PLAN

A. CASH BONUS PLAN

All Imperva, Inc. (the “Company”) executive officers who are based in the United
States and do not otherwise receive variable cash compensation (other than
pursuant to the “Supplemental Cash Bonus Plan” discussed in Section B below)
will be eligible to participate in the Cash Bonus Plan.

The cash bonus payable to eligible executive officers will be calculated
quarterly. At the end of each fiscal quarter, the quarterly revenues target and
the quarterly operating expenses target, each as provided in the Company’s
annual operating plan, will be compared to the Company’s actual quarterly
performance. The amount of the bonus payable with respect to each quarter is the
sum of the Quarterly Revenues Bonus, the Quarterly Operating Expenses Bonus and
the Quarterly MBO Bonus, each as defined below below. 1

The “Quarterly Revenues Bonus” for (a) the Company’s President and Chief
Executive Officer is equal to the Quarterly Bonus Amount specified in the table
below (at the end of this section), multiplied by 50%, multiplied by the
Quarterly Revenues Bonus Percentage, and (b) the Company’s other eligible
executive officers is equal to the Quarterly Bonus Amount specified in the table
below (at the end of this section), multiplied by 35%, multiplied by the
Quarterly Revenues Bonus Percentage, in each case determined as follows:

 

Quarterly Revenues

Bonus Percentage

 

Percentage Achievement Relative to Quarterly Revenue

Target (in accordance with the Company’s internal operating

plan)

100%

  > 100%

80%

  > 99% and < 100%

60%

  > 98% and < 99%

40%

  > 97% and < 98%

20%

  > 96% and < 97%

0%

  < 96%

The “Quarterly Operating Expenses Bonus” for (a) the Company’s President and
Chief Executive Officer is equal to the Quarterly Bonus Amount specified in the
table below (at the end of this section), multiplied by 50%, multiplied by the
Quarterly Operating Expenses Bonus Percentage, and (b) the Company’s other
eligible executive officers is equal to the Quarterly Bonus Amount specified in
the table below (at the end of this section), multiplied by 35%, multiplied by
the Quarterly Operating Expenses Bonus Percentage, in each case determined as
follows:

 

1 

For example, if the Company meets the quarterly revenues target and the
quarterly operating expenses target in the first quarter, and the VP, Worldwide
Client Services achieves his 100% of his management objectives for such quarter,
the VP, Worldwide Client Services will receive a bonus for that quarter equal to
($17,500 × (35% × 100%)) + ($17,500 × (35% × 100%)) × ($17,500 × (30% × 100%)) =
$17,500.



--------------------------------------------------------------------------------

Quarterly Operating

Expenses Bonus

Percentage

 

Percentage of Expenses Relative to Quarterly Operating

Expenses Target (in accordance with the Company’s internal

operating plan)2

100%

  < 100%

80%

  > 100% and < 101%

60%

  > 101% and < 102%

40%

  > 102% and < 103%

20%

  > 103% and < 104%

0%

  > 104%

The “Quarterly MBO Bonus” for the Company’s eligible executive officers other
than the President and Chief Executive Officer is equal to the Quarterly Bonus
Amount specified in the table below (at the end of this section), multiplied by
30% multiplied by the percentage of completion of the individual performance of
such executive officer against his or her management objectives for the quarter.

Notwithstanding the foregoing, no cash bonus (neither a Quarterly Revenues
Bonus, a Quarterly Operating Expenses Bonus nor a Quarterly MBO Bonus) will be
payable under this Cash Bonus Plan in any quarter to any eligible executive
officer if (a) the Company does not achieve at least 96% of its quarterly
revenues target or (b) quarterly operating expenses are more than 104% of the
quarterly operating expenses target.

In addition, to the extent that either the Quarterly Revenues Bonus Percentage
or the Quarterly Operating Expenses Bonus Percentage as determined in accordance
with the paragraphs above is less than 100%, then both the Quarterly Revenues
Bonus and the Quarterly Operating Expenses Bonus will be paid as if each such
percentage was achieved and paid at the lower of the two percentages.

It is anticipated that each Quarterly Revenues Bonus and Quarterly Operating
Expenses Bonus, if any, will be paid to eligible executive officers promptly
following the determination of actual quarterly performance relative to the
quarterly revenues target and the quarterly operating expenses target for such
quarter, and each Quarterly MBO Bonus, if any, will be paid to eligible
executive officers promptly following the determination by the President and
Chief Executive Officer of such participant’s individual performance against his
or her management objectives.

 

$00

Executive Officer

   Quarterly Bonus Amount  

President and Chief Executive Officer

   $ 62,500   

Chief Financial Officer

   $ 15,625   

VP, Worldwide Client Services

   $ 17,500   

VP, Worldwide Marketing

   $ 15,000   

VP and General Counsel

   $ 28,750   

 

2 

Expenses actually paid or accrued by the Company related to the payment of
commissions to the Company’s sales personnel above the 100% level allocated for
such expenses in the Company’s internal operating plan shall not be included as
expenses for purposes of this computation.

 

2



--------------------------------------------------------------------------------

B. SUPPLEMENTAL CASH BONUS PLAN

All of the Company’s executive officers, other than the Company’s Vice President
of Worldwide Sales, will be eligible to participate in this Supplemental Cash
Bonus Plan.

The cash bonus payable to executive officers who are eligible for the
Supplemental Cash Bonus Plan will be calculated annually based on the Company’s
overachievement, if any, of its annual revenues target and its annual operating
income target3, each as provided in the Company’s annual operating plan. The
amount of the pool for the Supplemental Cash Bonus Plan (the “Aggregate
Supplemental Bonus Amount”) will equal (a) for each full percent above the
annual revenues target at the 100% level, 3.5% of the excess amount above such
annual revenues target, plus (b) for each full percent above the annual
operating income target at the 100% level, 3.5% of the excess amount above such
annual operating income target. In the event that the Company meets only an
annual revenues target per-centum overachievement but not an annual operating
income at the same target overachievement per-centum, or vice versa, then the
Aggregate Supplemental Bonus Amount, if any, will be determined based on the
level at which both the revenues target and operating income target have been
overachieved.4 The amount of the supplemental bonus payable to each eligible
executive officer is the Aggregate Supplemental Bonus Amount, multiplied by the
Supplemental Bonus Percentage specified in the table below. It is anticipated
that the supplemental cash bonuses, if any, will be paid promptly after the end
of the fiscal year following the determination of actual annual performance
relative to the annual revenues target and the annual operating income target.

Notwithstanding the foregoing, no supplemental cash bonus will be payable to any
eligible executive officer if (a) the Quarterly Revenues Bonus or the Quarterly
Operating Expenses Bonus is not payable in any quarter, or (b) with respect to
each eligible executive officer other than the Company’s President and Chief
Executive Officer, such eligible executive officer does not achieve at least 85%
of his or her quarterly management objectives in any quarter.

 

Executive Officer    Supplemental Bonus Percentage

President and Chief Executive Officer

   15.88%

Chief Financial Officer

   15.30%

Chief Technology Officer

     6.59%

VP, Worldwide Client Services

   15.88%

VP, Worldwide Marketing

   14.68%

VP and General Counsel

   15.88%

VP, Business Operations

     9.18%

VP, Engineering

     6.61%

 

 

3 

The annual operating income target excludes stock-based compensation expenses
and amortization of intangibles, if any, but includes the impact of any bonuses
determined under the Cash Bonus Plan and the Supplemental Cash Bonus Plan. In
addition, expenses actually paid or accrued by the Company related to the
payment of commissions to the Company’s sales personnel above the 100% level
allocated for such expenses in the Company’s internal operating plan shall not
be included as expenses for purposes of this computation.

4 

For example, if the Company achieves 103% of the annual revenues target and 102%
of the annual operating income target, the Aggregate Supplemental Bonus Amount
for the Supplemental Cash Bonus Plan will be equal to 7.0% of the amount that
the Company achieves in excess of the annual revenues target, plus 7.0% of the
amount that the Company achieves in excess of the annual operating income target
(including reflecting the impact of any bonuses determined under the Cash Bonus
Plan and the Supplemental Cash Bonus Plan).

 

3



--------------------------------------------------------------------------------

C. EQUITY BONUS PLAN

Company executive officers will be eligible to participate in an equity pool of
shares of common stock (in the form of options). The size of the equity pool
will be determined by the Compensation Committee in connection with the fiscal
year-end review, based on the number of executive officers participating, the
cumulative achievement of quarterly bookings and operating expenses targets
within the fiscal year and other factors. The Compensation Committee will
determine the maximum number of shares to be allocated to the Company’s Chief
Executive Officer and then the Compensation Committee, with input from the
Company’s Chief Executive Officer, will determine the allocation of the
remainder of the shares among the rest of the executive team. Such options will
vest according to standard vesting terms as determined by the Compensation
Committee.

 

4